                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    VATANA LAY, ESQ.
                                                                 Nevada Bar No. 12993
                                                            3    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            4    Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                            5    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            6    Email: vatana.lay@akerman.com
                                                            7    Attorneys for Defendants Countrywide
                                                                 Home Loans, Inc., Bank of America, N.A.,
                                                            8    and Mortgage Electronic Registration Systems, Inc.
                                                            9
                                                                                                UNITED STATES DISTRICT COURT
                                                            10
                                                                                                        DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 RH KIDS, LLC,                                      Case No.: 2:12-cv-00949-KJD-RJJ
                      LAS VEGAS, NEVADA 89134




                                                            12
                                                                                                                    STIPULATION AND ORDER EXTENDING
AKERMAN LLP




                                                                                         Plaintiff,
                                                            13                                                      DISPOSITIVE MOTION BRIEFING SCHEDULE
                                                                 vs.
                                                            14   MTC FINANCIAL INC. dba TRUSTEE
                                                                 CORPS; COUNTRYWIDE HOME LOANS,
                                                            15
                                                                 INC.; BANK OF AMERICA, INC.;
                                                            16   MORTGAGE                     ELECTRONIC
                                                                 REGISTRATION SYSTEMS, INC., and any
                                                            17   and all persons claiming an interest in 2704
                                                                 Coventry Green Ave., Las Vegas, Nevada by,
                                                            18   through, or under the named Defendants,
                                                                 designated herein as DOES 1 through 10; and
                                                            19
                                                                 ROE CORPORATION 1 through 10,
                                                            20   inclusive,
                                                                                         Defendants.
                                                            21

                                                            22            Defendants Bank of America, N.A. (BANA), Countrywide Home Loans, Inc. (Countrywide),
                                                            23   and Mortgage Electronic Registration Systems, Inc. (MERS) (collectively, Defendants), and Plaintiff
                                                            24   RH Kids, LLC (Plaintiff), by and through their respective counsel, hereby stipulate and agree to
                                                            25   continue the briefing schedule on Defendants’ and Plaintiff’s motions for summary judgment.
                                                            26            It is hereby stipulated and agreed that Defendants’ reply in support of their motion for summary
                                                            27   judgment and their opposition to Plaintiff’s countermotion for summary judgment shall be due on
                                                            28

                                                                 46514019;1
                                                             1   November 12, 2018. Plaintiff shall have an additional period of time until and including November

                                                             2   30, 2018 to file a reply in support of its motion for summary judgment.

                                                             3    Dated this 26th day of September, 2018.            Dated this 26th day of September, 2018.
                                                             4
                                                                  HONG & HONG, PLC                                   AKERMAN LLP
                                                             5

                                                             6    _/s/ Joseph Hong___________________                _/s/ Vatana Lay____________________
                                                                  JOSEPH HONG, ESQ.                                  DARREN T. BRENNER, ESQ.
                                                             7    Nevada Bar No. 5995                                Nevada Bar No. 8386
                                                                  HONG & HONG PLC                                    VATANA LAY, ESQ.
                                                             8    1980 Festival Plaza Drive, Suite 650               Nevada Bar No. 12993
                                                                  Las Vegas, Nevada 89135                            AKERMAN LLP
                                                             9                                                       1635 Village Center Circle, Suite 200
                                                                  Attorneys for Plaintiff RH Kids, LLC               Las Vegas, Nevada 89134
                                                            10
                                                                                                                     Attorneys for Defendants Countrywide
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                       Home Loans, Inc., Bank of America, N.A.,
                                                                                                                     and Mortgage Electronic Registration Systems,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                       Inc.
AKERMAN LLP




                                                            13

                                                            14
                                                                          IT IS SO ORDERED.
                                                            15
                                                                                     28th day of __________,
                                                                          Dated this ____         September 2018.
                                                            16

                                                            17
                                                                                                                     ____________________________________
                                                            18                                                       UNITED STATES DISTRICT JUDGE

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                 2
                                                                 46514019;1
